Action to recover damages for alleged unskillful work and defective materials in a construction contract dated January 19, 1929, which provided that the construction should be made according to specifications and drawings prepared by an architect. Payment was made by plaintiffs by the execution of a second mortgage on the property for $2,600. The damages now claimed are upwards of $2,300, The action was begun December 4, 1934. In the meantime the *631plaintiffs had paid interest on the bond and mortgage given in consideration of the construction work and thereby ratified its completion in accordance with the terms of the plans and specifications. Order of the County Court of Rockland county granting summary judgment for the defendant dismissing the complaint affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.